Citation Nr: 0820436	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
spine muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The Board remanded this case 
back to the RO for additional development in December 2006.

In October 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence from August 22, 2001, the date of the 
claim for a higher rating, to September 22, 2002, does not 
show intervertebral disc syndrome to the extent of persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased lumbar disc, and little intermittent 
relief.

3.  From September 22, 2002, to September 25, 2003, the 
service-connected low back disability did not result in 
incapacitating episodes that require bed rest and treatment 
prescribed by a physician and was not manifested by 
radiculopathy or neuropathy.

4.  Medical evidence since September 26, 2003 shows the 
veteran's lumbar spine muscle strain with degenerative disc 
disease has not been productive of unfavorable ankylosis of 
the entire thoracolumbar spine or unfavorable ankylosis of 
the entire spine, and the condition has not resulted in 
incapacitating episodes that require bed rest and treatment 
prescribed by a physician or manifested by radiculopathy or 
neuropathy.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
spine muscle strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a Diagnostic Code 
(DC) 5293 (as in effect prior to and from September 23, 
2002); General Rating Formula for renumbered Diagnostic Codes 
5235-5243 and Formula for Rating Intervertebral Disc Syndrome 
(IVDS) on the Basis of Incapacitating Episodes (as in effect 
since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in February 2007.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in another February 2007 
letter.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the March 2008 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran and his 
representative, through written statements made to VA, such 
as in the September 2006 brief, have demonstrated actual 
knowledge of all relevant VA laws and regulations.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  As 
such, the Board finds that the veteran is not prejudiced 
based on this demonstrated actual knowledge.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.


Higher Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is undertaken with consideration of the possibility 
that a different rating may be warranted for different time 
periods.

Historically, by rating action of July 1967, the RO granted 
service connection for residuals of muscular strain lumbar 
spine mild, and assigned a noncompensable rating under the 
provisions of former 38 C.F.R. § 4.71a, DC 5299, effective 
September 9, 1966.  In June 1977, the RO assigned a 100 
percent rating, from January 17, 1977 to April 30, 1977, for 
a period of hospitalization, and awarded a 10 percent rating, 
under the former DC 5295 (pursuant to which lumbosacral 
strain is evaluated), effective May 1, 1977.  In March 1978, 
the RO assigned a 20 percent rating for residuals of muscle 
strain, lumbar spine with right sciatic neuritis, under the 
former DC 5295-5293 (pursuant to which lumbosacral strain is 
evaluated with intervertebral disc syndrome (IVDS)), 
effective September 28, 1976 until the period of 
hospitalization and since May 1, 1977, after the period of 
hospitalization.  In May 1982, the RO reduced the rating to 
10 percent, under former DC 5295-5293, effective August 1, 
1982.  In January 1984, the RO, after remand from the Board, 
again assigned a 20 percent rating, effective May 1, 1977.  
In January 2003, in the rating decision under appeal, the RO 
awarded a 40 percent rating for muscle strain, lumbar spine, 
under former DC 5292-5295 (pursuant to which limitation of 
motion of the lumbar spine is evaluated with lumbosacral 
strain), effective August 22, 2001.

The Board will discuss the veteran's entitlement to a higher 
rating in light of changes to the rating criteria for 
evaluating IVDS and other disabilities of the spine.

As discussed in more detail below, the rating criteria for 
IVDS changed, effective September 23, 2002, and, effective 
September 26, 2003, VA revised the criteria for rating all 
disabilities of the spine, including IVDS.  As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of all such criteria in the January 2004 
statement of the case (SOC).  Hence, there is no due process 
bar to the Board also considering the claim in light of the 
former and revised applicable rating criteria, as 
appropriate. 


From August 22, 2001 to September 22, 2002

Pursuant to former DC 5292 (limitation of motion of the 
lumbar spine) and former DC 5295 (lumbosacral strain), no 
rating higher than 40 percent is assignable.  Pursuant to 
former DC 5293 (intervertebral disc syndrome), a 60 percent 
rating is assignable for a pronounced syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Considering the pertinent evidence in light of the criteria 
of former DC 5293, the Board finds that the findings from 
August 22, 2001, the date of the claim for a higher rating, 
to September 22, 2002, provide no basis for a rating in 
excess of 40 percent.  

An August 2001 VA medical record revealed that the veteran 
complained of low back pain when he sought a second opinion 
regarding prostate cancer.  September 2001 VA medical records 
noted that the veteran suffered from low back pain, likely 
musculoskeletal, and that he had back and groin pain rated 8 
on a scale from 1 to 10.  An October 2001 VA urology clinic 
record indicated that the veteran had a long history of low 
back pain with a herniated disc and that the veteran felt 
that his back pain worsened after a shot of leupron in August 
2001 for prostate cancer.  

In March 2002, the veteran underwent a VA examination.  
According to the report of examination, the veteran 
complained of constant pain associated with weakness, 
fatigue, lack of endurance and stiffness of the back.  He 
could not lie on his back or on his side.  Just the wrong 
movement resulted in severe back pain and sometimes he could 
not straighten it out for a month.  The veteran could not 
work nor do normal activities when in pain.  He took Motrin, 
800 mg, three times per day.

Examination of the lumbar spine revealed painful motion with 
muscle spasm along the right lumbar paravertebral muscles.  
There was mild weakness without tenderness.  Straight leg 
raising was positive at 50 degrees on the right and left.  
Range of motion included: flexion to 50 degrees, extension to 
20 degrees, right and left lateral bending to 20 degrees, and 
right and left rotation to 20 degrees.  There was additional 
lack of endurance and incoordination limiting range of 
motion, but pain had the major impact.  A neurological 
examination revealed normal sensory and motor functions in 
the upper and lower extremities.  The VA examining physician 
diagnosed lumbosacral strain with ongoing pain and limitation 
of motion.  The examiner also noted that the veteran was not 
able to stand, sit or walk for a long time and he was not 
able to do frequent bending or heavy lifting.  

For the period from August 22, 2001 to September 22, 2002, 
the Board finds that the medical evidence of record does not 
show symptoms that warrant a 60 percent rating under former 
DC 5293.  While the March 2002 VA examiner diagnosed 
lumbosacral strain with ongoing pain and limitation of 
motion, there is no medical evidence in the claims file 
during this time period that would support a finding of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, so 
as to warrant a higher rating under DC 5293.  

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

Here, the Board notes that the March 2002 VA examiner found 
there was additional lack of endurance and incoordination 
limiting the veteran's lumbar range of motion, but that pain 
was the major impact on the function.  As the current 40 
percent rating already represents the maximum schedular 
rating for limitation of motion of the lumbar spine (DC 5292) 
and lumbosacral strain (DC 5295), the Board finds that the 40 
percent rating under DC 5293 appropriately compensates the 
veteran for any functional loss due to pain, weakness and 
fatigability during the period in question.  See 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca.  

The Board also finds that no higher rating is assignable 
pursuant to any other potentially applicable rating criteria 
in effect during the period in question.  The medical 
evidence does not demonstrate that the veteran had residuals 
of a fractured vertebrae or ankylosis of the spine.  
Therefore, there is no basis for evaluation of the disability 
under former DCs 5285, 5286, or 5289.


From September 23, 2002 to September 25, 2003

Effective September 23, 2002, IVDS under DC 5293 was to be 
evaluated by one of two alternative methods: on the basis of 
total duration of incapacitating episodes over the previous 
12 months, or, alternatively, by combining under 38 C.F.R. 
§ 4.25 separate ratings for its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
rating.  For purposes of evaluation under former DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  

The Board notes that there is no medical evidence of record 
during this time period with which to rate the veteran's low 
back disorder.


Since September 26, 2003

Effective September 26, 2003, the criteria for rating all 
musculoskeletal spine disabilities are set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  
Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine, with rating 
criteria, pertinent to the lumbar spine, as follows.  A 
rating of 40 percent is awarded for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A rating of 50 percent is 
awarded for unfavorable ankylosis of the entire thoracolumbar 
spine.  A rating of 100 percent is awarded for unfavorable 
ankylosis of the entire spine.  These criteria are applied 
with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

Effective September 26, 2003, the diagnostic code for IVDS 
also was renumbered as DC 5243.  However, the criteria for 
rating all spine disabilities are now set forth in the 
General Rating Formula for Diseases and Injuries of the Spine 
explained above.  The revised criteria provide that IVDS is 
rated under the "incapacitating episode" methodology 
discussed above in the preceding section, or alternatively, 
under the General Rating Formula.  38 C.F.R. § 4.71a (2007).

Considering the pertinent evidence in light of the criteria 
of revised DC 5243 (as in effect from September 26, 2003), 
the Board finds that the medical evidence for the period 
since September 26, 2003 provides no basis for more than the 
assigned 40 percent rating.

The orthopedic manifestations of the veteran's muscle strain 
of the lumbar spine have been rated as 40 percent, pursuant 
to the former DC 5293 for IVDS.  Under the General Rating 
Formula, higher ratings are available for unfavorable 
ankylosis of the thoracolumbar spine or of the entire spine.  
38 C.F.R. § 4.71a.  

The medical evidence since September 26, 2003, including VA 
examinations dated in March 2007, April 2007, October 2007, 
and November 2007, simply does not include evidence of, or of 
disability comparable to, unfavorable ankylosis of the 
thoracolumbar spine or of the entire spine.  As there is no 
evidence of greater limitation of motion than that 
represented by a 40 percent rating, no higher rating is 
warranted.

Even considering the DeLuca factors, for the period since 
September 26, 2003, the Board finds that the 40 percent 
rating appropriately compensates the veteran for any 
functional loss due to pain and other factors.  See 38 C.F.R. 
§§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 204-07.  In this 
regard, the March 2007 and April 2007 VA examiners stated 
that the veteran's lumbar spine range of motion was limited 
by pain.  The November 2007 VA examiner noted that range of 
motion of the veteran's back was limited by pain at the 
extremes, but not by weakness, fatigability, or lack of 
endurance following repetitive use or flares; however, these 
findings are not indicative of ankylosis of the spine.  The 
Board also notes that, as, under the revised criteria, 
disabilities of the spine are rated based on limitation of 
motion with or without symptoms such as pain, the Board finds 
that the DeLuca factors do not provide a basis for a higher 
rating for the veteran's lumbar spine disability.  

While the revised criteria also provides for higher ratings 
where there is IVDS-based either on the frequency of 
incapacitating episodes, the General Rating Formula, or by 
combining separate ratings for orthopedic and neurological 
manifestations, whichever results in a higher rating (see 
38 C.F.R. § § 4.71a, General Rating Formula, Note 1; DC 5243 
(2007)-here, there is no objective documentation of what VA 
considers "incapacitating episodes" or evidence of any 
ankylosis.  During the March 2007 VA examination, there was 
no evidence of incapacitating episodes for the previous five 
years.  During the April 2007 VA examination, there was no 
evidence of incapacitating episodes for the previous 12 
months.  The record does not show that bed rest was 
prescribed by a physician.  As such, the competent and 
objective evidence does not support a finding that the 
veteran had incapacitating episodes of IVDS for six weeks 
during the past 12 months, which is warranted for the next 
higher, 60 percent, rating assignable on the basis of 
incapacitating episodes.  

There also is no medical evidence of any separately ratable 
neurological disability due to the veteran's service-
connected lumbar spine disability.  The reports of VA 
neurological examinations in April 2007 and October 2007 
contain complaints of downward radiation of pain from the 
back to the legs, but there are no physician 
characterizations that any such radiculopathy is a separately 
ratable neurological disability.  The report of the November 
2007 VA examination did find decreased sensation to pinprick 
in the bilateral lower extremities below the L3 level and 
degenerative disc disease and radiculopathy, but the report 
of the January 2008 addendum to the October 2007 VA 
examination showed there were no objective findings of 
radiculopathy and neuropathy.

For all the foregoing reasons, the claim for a higher rating 
in excess of 40 percent for lumbar spine muscle strain must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against this claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for lumbar spine muscle 
strain is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


